[PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS
                                                                                 FILED
                             FOR THE ELEVENTH CIRCUIT                  U.S. COURT OF APPEALS
                                                                         ELEVENTH CIRCUIT
                               ________________________                      JULY 26 2000
                                                                          THOMAS K. KAHN
                                                                               CLERK
                                     No. 99-13903
                               ________________________

                         D. C. Docket No. 99-00992-CV-RLV-1

FREDERICK T. STEED,
                                                                          Petitioner-Appellant,

                                             versus

FREDERICK HEAD, Warden,
                                                                        Respondent-Appellee.

                               ________________________

                      Appeal from the United States District Court
                         for the Northern District of Georgia
                           _________________________
                                   (July 26, 2000)


Before EDMONDSON and BIRCH, Circuit Judges, and SHAPIRO *, District Judge.



_____________________________
* Honorable Norma L. Shapiro, U.S. District Judge for the Eastern District of Pennsylvania, sitting
by designation.



BIRCH, Circuit Judge:
      Frederick T. Steed appeals the district court’s denial of his habeas corpus

petition as untimely. Steed contends that his petition was not time-barred because the

statute of limitations is tolled to include the ninety day period during which he could

have petitioned the United States Supreme for certiorari review of the denial of his

state habeas corpus petition. Alternatively, he argues that equitable tolling applies.

We affirm for the reasons that follow.

                                 I. BACKGROUND

      On December 9, 1994, Steed was convicted for armed robbery and sentenced

to twenty years’ imprisonment. On February 19, 1996, a Georgia court of appeals

affirmed his conviction on direct appeal. On May 10, 1996, the Georgia Supreme

Court denied Steed’s petition for writ of certiorari. Steed did not petition the United

States Supreme Court for certiorari review of his direct appeal. On November 6,

1996, Steed filed a petition for habeas corpus in state court which was denied on

March 19, 1997. On May 4, 1998, the Georgia Supreme Court denied Steed’s petition

for a certificate of probable cause to appeal the denial of his petition. Steed did not

petition the United States Supreme Court for certiorari review of the denial of his state

habeas corpus petition. On April 20, 1999, Steed filed his petition for habeas corpus

in federal court.    The district court adopted a magistrate judge’s report and



                                           2
recommendation and denied the petition because it was time-barred. The district court

reasoned that under the plain language of Section 2244(d)(2), “[a] petition for a writ

of certiorari to the United States Supreme Court is not part of the state post-conviction

process” and does not toll the statute of limitations under Section 2244(d)(2). The

court also concluded that equitable tolling was not appropriate. This appeal followed.

                                   II. DISCUSSION

Standard of Review

       We review de novo the district court’s determination that the petition for federal

habeas corpus relief was time-barred under section 2244(d). See Wilcox v. Florida

Dept. of Corrections, 158 F.3d 1209, 1211 n.4 (11th Cir. 1998).

       We affirm on the issue of whether the statute of limitations tolling provision in

28 U.S.C. § 2244(d)(2) includes the time for seeking certiorari review by the United

States Supreme Court based on Coates v. Byrd, 211 F.3d 1225 (11th Cir. 2000)

(holding that "the time during which a petition for writ of certiorari is pending, or

could have been filed, following the denial of collateral relief in the state courts, is not

to be subtracted from the running of time for 28 U.S.C. § 2244(d)(1)").

       Steed contends that the limitations period is subject to equitable tolling because

his calculation of the statute of limitations depended on an interpretation of a novel

legal issue and he was required to interpret Section 2244(d)(2) in the absence of “clear


                                             3
law.”    We review the district court’s determination         that equitable tolling is

inapplicable de novo. See Sandvik v. United States, 177 F.3d 1269, 1270-71 (11th

Cir. 1999); see also Justice v. United States, 6 F.3d 1474, 1478 (11th Cir. 1993).

        Section 2244 is a statute of limitations, not a jurisdictional bar. Therefore, it

permits equitable tolling “when a movant untimely files because of extraordinary

circumstances that are both beyond his control and unavoidable even with diligence.”

Sandvik, 177 F.3d at 1271. Equitable tolling is an extraordinary remedy which is

typically applied sparingly. See Irwin v. Dept. of Veterans Affairs, 498 U.S. 89, 96

(1990). Mere attorney negligence does not justify equitable tolling. See Sandvik, 177
F.3d at 1270; see also Justice, 6 F.3d at 1480 (quoting Irwin, 498 U.S. at 96

(“‘principles of equitable tolling . . . do not extend to what is at best a garden variety

claim of excusable neglect’”)). An attorney’s miscalculation of the limitations period

or mistake is not a basis for equitable tolling. See Harris v. Hutchinson, 209 F.3d 325,

330-31 (4th Cir. 2000) (prisoner seeking federal habeas corpus relief claimed that he

relied on his attorney’s misinterpretation of section 2244(d)(1) limitations period);

Taliani v. Chrans, 189 F.3d 597, 597-98 (7th Cir. 1999) (prisoner seeking federal

habeas corpus relief claimed that his attorney miscalculated section 2244(d)(1)

limitations period due to inadequate research).               Any miscalculation or

misinterpretation by Steed’s attorney in interpreting the plain language of the statute


                                            4
does not constitute an extraordinary circumstance sufficient to warrant equitable

tolling.

                                III. CONCLUSION

       We conclude that Section 2244(d)(2) does not permit the tolling of the statute

of limitations for the period of time a defendant could have petitioned the United

States Supreme Court for certiorari review of the denial of state habeas corpus relief.

Moreover, the record does not support the application of the doctrine of equitable

tolling. Steed’s petition for federal habeas corpus relief was time-barred.

AFFIRMED.




                                          5